Case 1:19-cv-02596-AMD-RLM Document 49 Filed 04/21/20 Page 1 of 2 PageID #: 187
                 The Law Office of
                 Joshua E. Fingold
                 10 Rockefeller Plaza                    (212) 837-8490
                 16th Floor                              josh@fingoldlaw.com
                 New York, New York 10020

                                                                 April 21, 2020

 Hon. Roanne Mann
 United States Magistrate Judge
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

         Re: Delos Reyes v. Abundant Nursing, Inc., et. al. (19-CV-02596)(AMD)(RLM)
                Dismissal with Prejudice

 SENT VIA ECF

 Dear Judge Mann:

         I represent defendant, EllenGrace Flores in the above captioned case. I write in response

 to the letter submitted by counsel for the plaintiff dated April 20, 2020 (ECF 48).

         Plaintiff’s counsel first contacted me at 2:43 PM on April 20, 2020 to request that I sign a

 Stipulation of Dismissal With Prejudice of MacDonald Tudeme (“Tudeme”). I am suspicious of

 the motivations of Plaintiff’s counsel in waiting until such a late time to first raise this request.

 Opposing counsel knew that I was contemplating a crossclaim against Tudeme. The late request

 prevented me from raising any issues with the Court prior to the expiration of the deadline in the

 Court’s prior Order (ECF 47).

         In response to the request that my client agree to the dismissal, I requested a copy of the

 settlement agreement with Tudeme. This would enable me to better understand the implications

 for my client of a dismissal of Tudeme with prejudice. For example, I would like to know if

 Tudeme retains the right to seek contribution from my client in a state court action. See Mitchell

 v. New York Hospital¸ 61 N.Y.2d 208, 473 N.Y.S.2d 285 (1984).
Case 1:19-cv-02596-AMD-RLM Document 49 Filed 04/21/20 Page 2 of 2 PageID #: 188




        Opposing counsel refused to provide a copy of the agreement citing confidentiality. I then

 requested that the plaintiff waive any confidentiality provision, but counsel refused. Opposing

 counsel’s position on this is questionable as settlement agreements are subject to discovery. See

 Levick v. Maimonides Medical Center, 2011 WL 1673782 (E.D.N.Y. 2011) (“[C]onfidentiality

 provisions in an agreement cannot be used to shield a settlement agreement from discovery.”);

 see also Gelfman v. Capital Indemnity Corp., 2012 WL 13102087 (E.D.N.Y. 2012) (Mann, MJ)

 (ordering disclosure of a settlement agreement).

        Opposing counsel knew that issues of contribution and indemnity between EllenGrace

 Flores and Tudeme were before the Court. Rather than raise this issue when the Court first made

 its order, opposing counsel waited until the last possible moment so that I would have no

 opportunity to seek relief from the Court prior to the expiration of the deadline to file the

 dismissal.

        The Court has raised certain concerns with my proposal to add new defendants to the

 case and to raise cross claims and I will address those under a letter to the Court to be sent under

 separate cover. I respectfully request that the Court first order plaintiff to provide a copy of the

 settlement agreement with Tudeme and allow the parties to be heard prior to granting the

 requested dismissal.




                                                                Respectfully submitted,


                                                                /s/ Joshua Fingold

 Cc:    All counsel of record (via ECF)

        Mr. MacDonald Tudeme (via ECF)
